      Case 4:17-cv-01268-JST Document 803 Filed 07/21/21 Page 1 of 4



 1   Michael W. De Vries (State Bar No. 211001)     Darin W. Snyder (State Bar No. 136003)
     michael.devries@kirkland.com                   dsnyder@omm.com
 2   Benjamin A. Herbert (State Bar No. 277356)     Luann L. Simmons (State Bar No. 203526)
     benjamin.herbert@kirkland.com                  lsimmons@omm.com
 3   KIRKLAND & ELLIS, LLP                          Geoffrey H. Yost (State Bar No. 159687)
     555 South Flower Street                        gyost@omm.com
 4   Los Angeles, CA 90071                          O’MELVENY & MYERS LLP
     Telephone: (213) 680-8400                      Two Embarcadero Center, 28th Floor
 5   Facsimile: (213) 680-8500                      San Francisco, CA 94111-3823
                                                    Telephone: (415) 984-8700
 6   Sharre S. Lotfollahi (State Bar No. 258913)    Facsimile: (415) 984-8701
     sharre.lotfollahi@kirkland.com
 7   KIRKLAND & ELLIS, LLP                          Melody Drummond Hansen
     2049 Century Park East                         (State Bar No. 278786)
 8   Los Angeles, CA 90067                          mdrummondhansen@omm.com
                                                    O’MELVENY & MYERS LLP
 9   Adam R. Alper (State Bar No. 196834)           2765 Sand Hill Road
     adam.alper@kirkland.com                        Menlo Park, CA 94111
10   KIRKLAND & ELLIS, LLP                          Telephone: (650) 473-2600
     555 California Street                          Facsimile: (650) 473-2601
11   San Francisco, CA 94104
                                                    Attorneys for [24]7.ai, Inc., and 24/7 Customer
12   Joshua L. Simmons (pro hac vice)               International Holdings, Ltd.
     joshua.simmons@kirkland.com
13   KIRKLAND & ELLIS, LLP
     601 Lexington Ave.
14   New York, NY 10169
15   Attorneys for LivePerson, Inc.
16                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
17                                 OAKLAND DIVISION
18   [24]7.ai, INC. AND 24/7 CUSTOMER              Case No. 4:15-CV-02897-JST (KAW) (lead)
     INTERNATIONAL HOLDINGS, LTD.,
19                                                 Case No. 4:15-CV-05585-JST (KAW)

20                         Plaintiffs,
                                                   JOINT CASE MANAGEMENT
            v.                                     STATEMENT
21
     LIVEPERSON, INC.,
22
                           Defendant.
23
     LIVEPERSON, INC.,                             Case No. 4:17-CV-01268-JST
24
                           Plaintiff,              JOINT CASE MANAGEMENT
25                                                 STATEMENT
            v.
26
     [24]7.ai, INC.
27                         Defendant.
28

     JOINT CASE MANAGEMENT STATEMENT                                     CASE NOS. 4:17-CV-01268-JST;
                                                            4:15-CV-02897-JST (KAW); 4:15-CV-05585-JST
                                                                                                (KAW)
           Case 4:17-cv-01268-JST Document 803 Filed 07/21/21 Page 2 of 4



 1           In preparation for the July 28, 2021 Case Management Conference, LivePerson, Inc.
 2   (“LivePerson”) and [24]7.ai, Inc. (“[24]7”) (collectively, “the Parties”) respectfully submit this Joint
 3   Case Management Statement. In accordance with the bellwether trial approach ordered by the Court
 4   (Dkt. 386; see also Dkt. 383), LivePerson’s trade secret case was separated into two phased trials,
 5   with the Phase I trial reaching a jury verdict in LivePerson’s favor on June 17, 2021. Dkt. 780. The
 6   Parties have conferred and agree that, subject to approval by the Court, the most efficient manner of
 7   proceeding at this time would be for the Court to enter partial final judgment pursuant to Fed. R.
 8   Civ. P. 54(b) on the jury’s Phase I verdict, in addition to any of LivePerson’s other claims and
 9   [24]7’s defenses that were adjudicated by the Court prior to trial. The Parties will utilize any
10   procedural vehicle the Court prefers to facilitate entry of judgment, including providing a jointly-
11   proposed partial final judgment. Entry of judgment will allow the Parties to proceed with post-trial
12   motions and appeal, if necessary. The Parties also agree, subject to the Court’s approval, that the
13   Phase II trade secret trial and [24]7’s patent case should be stayed pending final resolution of the
14   Phase I judgment. The Parties believe this procedure will be the most efficient use of judicial and
15   party resources and will promote potential settlement. Therefore, the Parties propose the following
16   schedule for post-trial briefing in the Phase I trial:
17
                                             Event                                     Date
18
                     Entry of Partial Final Judgment on Phase I Verdict              7/30/2021
19                   Pursuant to Fed. R. Civ. P. 54(b)
                     Post-trial Motion Deadline                                      9/3/2021
20                   Opposition Brief Deadline                                      10/15/2021
                     Reply Brief Deadline                                           11/5/2021
21

22

23

24

25

26

27

28
      JOINT CASE MANAGEMENT STATEMENT                         2                       CASE NOS. 4:17-CV-01268-JST;
                                                                  4:15-CV-02897-JST (KAW); 4:15-CV-05585-JST (KAW)
          Case 4:17-cv-01268-JST Document 803 Filed 07/21/21 Page 3 of 4



 1   Respectfully submitted,
 2    Dated: July 21, 2021                      KIRKLAND & ELLIS LLP
 3
                                                By:       /s/ Michael W. De Vries
 4                                                           Michael W. De Vries
 5                                              Attorneys for LivePerson, Inc.
 6
      Dated: July 21, 2021                      O’MELVENY & MYERS LLP
 7
                                                By:         /s/ Luann L. Simmons
 8
                                                              Luann L. Simmons
 9
                                                Attorneys for [24]7.ai, Inc. and 24/7 Customer
10                                              International Holdings, Ltd.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      JOINT CASE MANAGEMENT STATEMENT       3                          CASE NOS. 4:17-CV-01268-JST;
                                                   4:15-CV-02897-JST (KAW); 4:15-CV-05585-JST (KAW)
          Case 4:17-cv-01268-JST Document 803 Filed 07/21/21 Page 4 of 4



 1   ATTESTATION: Pursuant to Local Rule 5-1(i)(3) I hereby attest that concurrence in the filing of
 2   this document has been obtained from Luann L. Simmons.
 3
                                                        By:       /s/ Michael W. De Vries
 4
                                                                  Michael W. De Vries
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      JOINT CASE MANAGEMENT STATEMENT               4                             CASE NOS. 4:17-CV-01268-JST;
                                                              4:15-CV-02897-JST (KAW); 4:15-CV-05585-JST (KAW)
